
	
		II
		111th CONGRESS
		1st Session
		S. 2675
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic or
		  modoacrylic staple fibers, not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Acrylic or modoacrylic staple
			 fibers, not carded, combed, or otherwise processed for spinning
			(a)In
			 generalHeading 9902.25.62 of
			 the Harmonized Tariff Schedule of the United States (relating to acrylic or
			 modoacrylic staple fibers, not carded, combed, or otherwise processed for
			 spinning) is amended by striking the date in the effective period column and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
